Title: To George Washington from James McCubbin Lingan, 13 May 1789
From: Lingan, James McCubbin
To: Washington, George



Sir
George Town May 13th 1789

Being informed that your Excellency Receives none but written applications from candidates for office. I have only to Say that I was appointed to the naval office at this Port from its first Establishment. in the Execution of this duty I trust general Satisfaction has been given and I know it has been discharged with fidelity to the State. Should the office be continued under the present Government; I take the liberty of offering, my services. I have the Honour to be with the greatest Respect Sir your Excellencys Most Obedt Servant

James McCubbin Lingan

